Citation Nr: 1401703	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  03-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include aortic insufficiency and coronary artery disease (CAD).  

2.  Entitlement to service connection for generalized joint pain, claimed as a generalized arthritic condition, to include arthralgia, scleroderma and CREST syndrome.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, A.T.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which relevantly denied service connection for respiratory, heart, arthritis and skin disabilities, and for a chest injury.  Increased disability ratings were also denied for residuals of a left pectoral muscle injury and for bilateral plantar fasciitis.  Service connection was granted for Raynaud's syndrome, and a noncompensable disability rating, effective October 19, 2000, was assigned.  The case was subsequently transferred to the RO in Newark, New Jersey.  

In December 2003, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with her claim folder.

In a September 2004 decision, the Board denied service connection for heart and respiratory conditions and an increased disability rating for bilateral plantar fasciitis; the claims for service connection for a skin disorder and for an increased initial disability rating for Raynaud's syndrome and an increased disability rating for residuals of a left pectoral muscle strain were remanded for further development.   

The Veteran appealed the Board's September 2004 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in May 2006 the Court vacated that part of the Board's decision denying service connection for a heart condition and a chest disability to include a respiratory disability and denial of a disability rating in excess of 10 percent for bilateral plantar fasciitis, pursuant to a Joint Motion (JMR).  

In September 2006 the Board remanded the case for further development in compliance with the JMR.  A June 2007 rating decision granted a 30 percent disability rating for bilateral plantar fasciitis, effective from February 27, 2007.  The Board again remanded the case for further development in April 2011.  

A December 2012 rating decision granted service connection for a skin condition and granted a 40 percent disability rating for Raynaud's syndrome, effective November 19, 2012.  

In a March 2013 decision, the Board denied service connection for a respiratory disability and increased disability ratings for bilateral plantar fasciitis and for residuals of a left pectoral muscle strain, and granted a 40 percent disability rating for Raynaud's syndrome, effective October 19, 2000; the claims for service connection for a heart condition and for a generalized arthritic condition, to include scleroderma and CREST syndrome were remanded for further development.  

During the course of the Veteran's appeal, service connection was granted for depression, assigned a 70 percent rating; and a skin disability, assigned a noncompensable rating.  As the Veteran has expressed no disagreement with the assigned disability ratings for these disabilities or the effective dates, they are no longer for appellate consideration.  

The Veteran's current combined scheduler disability rating is 90 percent and she has been assigned a total disability rating based on individual unemployability (TDIU).  

The issue of entitlement to service connection for a generalized arthritic condition has been recharacterized to comport with the evidence of record and the development of the Veteran's claim.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a heart condition, to include aortic insufficiency and CAD, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Arthralgia is proximately due to or the result of the Veteran's service-connected psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for arthralgia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic disorders, such as arthritis, may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F. 3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a)(2013).  

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Veteran and her representative contend that she currently has generalized joint pain, which she claims is a generalized arthritic condition, scleroderma or CREST syndrome, which is caused or aggravated by her service-connected Raynaud's syndrome.  

Although evidence of record shows the Veteran has been frequently treated for diagnosed scleroderma and/or CREST syndrome, lab values have repeatedly been negative for scleroderma and CREST syndrome diagnoses.  Moreover, a December 2003 private examiner opined that she did not meet enough criteria for diagnoses of either scleroderma or CREST.  A December 2004 VA examination report, noting negative lab results, further found that she did not meet the criteria for a CREST syndrome diagnosis.  

The Board finds the December 2003 and December 2004 examiners' opinions more probative and persuasive than the treatment records indicating diagnoses of scleroderma and/or CREST syndrome because they are based on a review of either her treatment records or the claim file, as well as her stated history and an examination.  Both examiners provided rationale and plausible explanations for their conclusions that the Veteran does not meet the criteria for diagnoses of scleroderma and CREST syndrome.  The treatment records or evaluations of record indicating diagnoses of scleroderma or CREST syndrome fail to provide as probative or persuasive rationale for their conclusions as the examination reports.  

The medical evidence of record fails to show that the Veteran has a generalized arthritic condition.  An October 2012 VA examination report indicates that there is no evidence of arthritis in either the 2004 or 2012 VA examinations.  

The Veteran is currently diagnosed with arthralgia.  A September 2002 private evaluation attributed her arthralgias to her cardiac condition, and December 2004 and June 2013 VA opinions attribute her arthralgia to peripheral neuropathy.  However, October 2012 and September 2013 VA opinions provided by the same VA examiner as the December 2004 and June 2013 opinions, etiologically link her diagnosed arthralgia to her service-connected psychiatric disorder.

The evidence is in at least equipoise.  Resolving all doubt in the Veteran's favor, service connection for arthralgia is warranted.


ORDER

Service connection for arthralgia is granted.


REMAND

During her December 2003 hearing, and in submitted written contentions, the Veteran indicates that Raynaud's Syndrome has been linked to heart conditions.  She states that Raynaud attacks create an inadequate flow of blood and can cause an inability of the heart to obtain oxygen.  

A VA cardiac examiner, in the May 2013 examination report and in a September 2013 addendum, opined that the Veteran's currently diagnosed aortic insufficiency and CAD are unrelated to her service.  However, the examiner has not addressed whether it is as likely as not that her current heart condition has been either caused or aggravated by her service-connected Raynaud's syndrome, or any other service-connected disability.  

Consequently, the record still does not contain sufficient medical evidence to adequately adjudicate the claim for service connection for a heart condition.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the May 2013 VA examiner, if available, to include a copy of this remand.  The entire claim file must be reviewed by the examiner.  Based on review of all the evidence of record, the examiner must provide an opinion regarding whether it is at least as likely as not that the Veteran's currently diagnosed heart condition is causally related to or aggravated by the Veteran's service-connected Raynaud's syndrome or any other service-connected disabilities.  A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  

If the May 2013 VA examiner is unavailable, schedule the Veteran for another examination by an appropriately qualified medical professional who is to examine the Veteran and provide the above opinions.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.  

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


